Citation Nr: 0208823	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-47 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  

(The issues of entitlement to service connection for cardiac 
and respiratory conditions, each to include as a result of an 
undiagnosed illness, will be addressed by the Board in a 
separate decision).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1974 to 
September 1994, including in Southwest Asia (in support of 
Operation Desert Shield/Storm).  

Historically, by an August 1994 rating decision, service 
connection was granted for VA vocational rehabilitation 
purposes, in part, for chondromalacia of the knees.  This 
appeal originally came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Baltimore, Maryland, Regional Office, which, in part, granted 
service connection and assigned a noncompensable rating for a 
bilateral knee condition, effective October 1, 1994, and 
denied service connection for shin splints and cardiac and 
respiratory conditions.  Parenthetically, since service 
connection is in effect for hypertension, the appellate issue 
of service connection for a cardiac condition is limited to 
disability other than hypertension.  

By a June 1996 rating decision, the Washington, D.C., 
Regional Office (RO) separately rated the noncompensable 
bilateral knee disability as 10 percent disabling for each 
knee, effective October 1, 1994, and classified each service-
connected knee disability as encompassing degenerative 
changes.  During the course of the appeal, the RO granted 
service connection for low back and cervical spine 
disabilities, thereby rendering said service connection 
issues moot.  An August 2000 hearing was held before the 
undersigned Board member in Washington, D.C.  

By a June 2000 decision, the Board denied service connection 
for shin splints and remanded to the RO the remaining 
appellate issues for additional evidentiary development.  In 
that remand, the Board reframed said service connection 
appellate issues to include entitlement to service connection 
for cardiac and respiratory conditions as a result of 
undiagnosed illness.  In that remand, the Board also cited 
Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the 
United States Court of Appeals for Veterans Claims (Court) 
explained that there was a legal distinction between a claim 
for an "original" rating and an "increased" rating claim); 
and, in light of the aforestated legal distinction in 
Fenderson, the Board reframed the "increased" rating 
appellate issues as entitlement to initial evaluations in 
excess of 10 percent for each knee disability.  Additionally, 
in that remand, the Board pointed out that appellant had 
expressed timely disagreement with an August 1995 rating 
decision that denied service connection for a skin disorder; 
and the Board ordered the RO to issue a Statement of the Case 
on that issue, citing Manlincon v. West, 12 Vet. App. 238 
(1999).  Although the RO subsequently issued a Statement of 
the Case on that issue, appellant did not file a timely 
Substantive Appeal and has not perfected an appeal therewith.  
See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2001).  Thus, 
the Board construes the issues on appeal as limited to the 
issues delineated on the title page of this decision, and 
will proceed accordingly.

With respect to another procedural matter, since during the 
aforementioned August 2000 Board hearing, appellant appeared 
to raise the issue of entitlement to a higher disability 
rating for a low back disability, the June 2000 Board 
decision/remand referred that claim to the RO for appropriate 
action.  However, because that issue has not been formally 
adjudicated by the RO (and, therefore, the Board does not 
currently have jurisdiction over it), this issue is again 
referred to the RO for appropriate development.  Kellar v. 
Brown, 6 Vet. App. 157 (1994). 

It should be added that the Board will undertake additional 
development on said cardiac and respiratory service 
connection issues, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After issuing the 
notice and reviewing appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
remaining service connection appellate issues.  




FINDINGS OF FACT

1.  The appellant's service-connected right knee disability 
is manifested primarily by painful knee motion and tenderness 
and radiographic evidence of mild degenerative changes.  The 
clinical evidence reveals normal extension, 130 degrees' 
flexion, and no ligamentous laxity or instability.  Gait is 
unimpaired.  No more than slight impairment of that knee has 
been demonstrated.

2.  The appellant's service-connected left knee disability is 
manifested primarily by painful knee motion and tenderness 
and radiographic evidence of minimal degenerative changes 
with intra-articular loose bodies.  The clinical evidence 
reveals normal extension, 120 degrees' flexion, and no 
ligamentous laxity or instability.  Gait is unimpaired.  No 
more than slight impairment of that knee has been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a service-connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5257, 5260, 5261 (2001).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a service-connected left knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5257, 5260, 5261 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claims in question were 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by again remanding said 
disability ratings appellate issues with directions to 
provide further assistance to appellant.  A comprehensive 
medical history and detailed findings with respect to the 
service-connected disabilities of the knees over the years 
are documented in the medical evidence.  The service medical 
records adequately detail the circumstances and nature of the 
service-connected disabilities at issue and treatment 
therefor.  A number of VA examinations were conducted during 
the 1990's and more recently in 2001 pursuant to the Board's 
remand, which are sufficiently detailed and comprehensive 
regarding the nature and severity of the service-connected 
disabilities of the knees at issue and provide a clear 
picture of all relevant symptoms and findings.  There is no 
indication that other relevant medical records exist that 
would indicate a greater degree of knee severity than that 
shown on said VA examinations.  In addition, appellant was 
issued a Statement of the Case and Supplemental Statements of 
the Case, which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
the adverse rating decision.  He has also presented relevant 
testimonial evidence at the April 2000 Board hearing.  It 
should be added that appellant did not respond to the RO's 
July 2000 letter requesting information and assistance in 
obtaining any additional, relevant medical records.  See 
Woods v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the 
Board concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the appellate issues in question.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities of the knees in the context of the total history 
of these disabilities, particularly as they affect the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The service medical records reveal that appellant sustained a 
few injuries to the knees (primarily twisting-type injuries), 
assessed as knee contusions/sprain.  Clinical findings, 
particularly on MRI/x-rays in the 1990's, included 
degenerative joint disease of the knees, minimal right knee 
osteophyte spurring, and left patellar chondromalacia.  No 
gait or ligamentous/meniscal impairment was clinically noted.  

On July 1995 VA general medical examination, it was noted 
that the knees exhibited full ranges of motion.  The right 
knee was very tender, although without effusion.  No joint 
instability was reported.  On June 1996 VA orthopedic 
examination, appellant reported attending college.  His gait 
was normal.  He was able to perform deep knee bends and hop 
on one foot.  Pain and crepitance at the patellae were 
clinically reported at the limits of knee ranges of motion, 
without swelling or synovial thickening.  Mild right knee 
degenerative joint disease and a left knee infrapatellar 
pouch loose body were radiographically noted.

On April 1997 VA general medical examination, appellant 
reported being employed as a medical technician.  His 
complaints included occasional pain and swelling of the 
knees.  Clinically, the right and left knees were tender with 
painful motion on flexion.  The right and left knees 
respectively exhibited "1+" and "2+" crepitus on flexion 
to 130 degrees.  There was no thigh or calf muscle wasting.  
Significantly, it was clinically noted that neither knee had 
swelling, deformity, or any instability.  X-rays of the knees 
were interpreted as essentially normal (although a small 
marginal spur formation at the right medial femoral condyle 
was noted). 

On August 1998 VA examination, appellant reported being 
employed as a forensic toxicologist.  His complaints included 
pain and restricted motion of the left ankle and knee 
limiting his walking to approximately two blocks.  
Clinically, no limp was apparent.  He was unable to hop on 
his foot due to right knee or left ankle pain, although he 
was able to satisfactorily perform deep knee bends.  There 
were no abnormal movements or loss of strength.  It was noted 
that the right knee had mild swelling/warmth.  There was full 
knee extension.  Right knee flexion was to 122 degrees.  Left 
knee flexion was to 138 degrees and was noted as probably 
normal for appellant due to his heavy thigh and calf 
musculature.  It should be pointed out that normal ranges of 
motion of the knee are considered 0 degrees' extension and 
140 degrees' flexion.  See 38 C.F.R. § 4.71 (2001), Plate II.  
Significantly, it was clinically noted that neither knee 
exhibited any lateral, anterior, or superior instability.  
Mild degenerative changes of the right knee were 
radiographically noted.

During an April 2000 Board hearing, appellant testified, at 
T.13-14, 17, that he experienced lateral slippage sensation 
in his knees; that his knee pain intensity was about a "5" 
or "6" on a scale of 10; that he experienced infrequent 
swelling about once every 2 months; and that about 6-7 times 
per year, he missed work due to knee swelling flare-ups that 
required a cane for ambulation.

Pursuant to a June 2000 Board remand, a February 2001 VA 
examination was conducted.  That February 2001 VA examination 
report disclosed that appellant reported being employed at 
"NIH" [apparently the National Institute of Health].  He 
complained of bilateral knee pain with flare-ups occurring 
approximately 6 times per year, lasting a couple weeks.  Knee 
pain flare-ups were reportedly associated with swelling, 
restricted motion, and stiffness.  Knee pain flare-ups were 
reportedly caused by walking, twisting movements, or stepping 
off curbs.  He would utilize a cane, rest, ice, and anti-
inflammatory medication during such flare-ups.  His knees 
would reportedly also lock, give out, or feel weak.  However, 
he divulged that at work, he could climb one flight of stairs 
and walk 1 to 11/2 miles.  

It is very significant that the examiner described 
appellant's gait as normal and that anterior drawer, 
McMurray, and lateral instability tests were all negative.  
Although the right and left knees were tender with crepitance 
and guarding on motion, with complaints of pain beyond 90 or 
80 degrees' flexion respectively, nevertheless active ranges 
of knee motion were recorded as 0 degrees' extension for each 
knee with right knee flexion of 130 degrees and left knee 
flexion of 120 degrees.  There was no swelling, deformity, or 
effusion.  No fatigability or weakened movement was noted, 
except the examiner noted that left knee fatigability was not 
assessed because repetitive movements were not possible due 
to pain.  Bilateral knee flexor and extensor muscle strength 
was unimpaired.  X-rays of the right and left knees were 
interpreted as showing mild and minimal degenerative changes, 
respectively, with left intra-articular loose bodies.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected disabilities of 
the knees.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under diagnostic code 5003.  38 C.F.R. Part 4, Code 
5003.

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. Part 4, Code 5261.

Since the post-service VA examinations revealed normal 
extension of each knee, the criteria for an original 
evaluation in excess of 10 percent have not been met under 
Diagnostic Code 5261.  An evaluation in excess of 10 percent 
would not be warranted under Diagnostic Code 5260, since the 
recent clinical evidence reveals no less than 120 degrees' 
flexion of either knee.

Although a VA General Counsel opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Counsel 
opinion is not applicable here because the clinical evidence 
clearly reveals that appellant does not have any instability 
of either knee.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).  See also VA O.G.C. Prec. Op. No. 9-98 (August 14, 
1998).  In short, neither the service medical records nor 
numerous post-service VA examinations have clinically 
identified or reported any ligamentous impairment or 
instability of either knee.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  Appellant's testimony 
and clinical complaints appear credible to the extent that 
the knees exhibit painful motion on use with occasional 
flare-ups.  However, even assuming that he experiences 
painful knee motion, Diagnostic Code 5003 specifically 
encompasses painful motion, since a compensable rating 
thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  Thus, any 
painful knee motion has been compensated for under the 10 
percent rating assigned by the RO for arthritis of each knee.  
To assign an additional separate rating for painful knee 
motion under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would 
constitute pyramiding, since it would compensate for the same 
knee pain as associated with the arthritis of the knee.  See 
38 C.F.R. § 4.14; and Esteban v. Brown, 6 Vet. App. 259 
(1994).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the VA 
examinations revealed no ligamentous laxity or instability of 
either knee joint or any gait impairment, the criteria for an 
original evaluation in excess of 10 percent for either knee 
would not be warranted under Diagnostic Code 5257.  Again, a 
separate evaluation would not be warranted under Diagnostic 
Code 5257 based on instability, since knee instability was 
not clinically shown on any examination.

The Board has considered the applicability of rating the 
disabilities of the knees under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of either knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256.  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

Thus, the Board concludes that the 10 percent original 
evaluations assigned for each knee adequately compensate 
appellant for the degree of functional loss resulting 
therefrom.  In particular, appellant does not clinically 
manifest any gait impairment, limitation of knee extension, 
more than slight limitation of knee flexion, ligamentous 
laxity, or knee joint instability; and the fact that he 
retains the ability to ambulate for considerable distances 
and climb stairs at work indicates that the knee disabilities 
do not seriously interfere with employment.

The clinical evidence does not reflect that the service-
connected disabilities of the knees present such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
particular, the disabilities of the knees do not preclude 
ambulation or require frequent hospitalizations, and have not 
been shown to have markedly interfered with employment.  
Since the preponderance of the evidence is against allowance 
of these appellate issues, the benefit-of-the-doubt doctrine 
is inapplicable, for the aforestated reasons.  



ORDER

Initial evaluations in excess of 10 percent for service-
connected right and left knee disabilities are denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

